UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2250



MORRIS RIDDLE,

                                              Plaintiff - Appellant,

          versus


ABF FREIGHT SYSTEM, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-96-537-3-MU)


Submitted:   December 17, 1998         Decided:     December 29, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris Riddle, Appellant Pro Se. Louis Adams Bledsoe, III, Douglas
Marshall Jarrell, ROBINSON, BRADSHAW & HINSON, P.A., Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Morris Riddle appeals the district court’s order granting De-

fendant’s motion for summary judgment and dismissing his complaint

in which he asserted that he was terminated in violation of the

Americans with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213

(West 1995 & Supp. 1998).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Riddle v.

ABF Freight Sys., Inc., No. CA-96-537-3-MU (W.D.N.C. July 16,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2